Title: From George Washington to John Vardill, 15 December 1773
From: Washington, George
To: Vardill, John



Sir,
Mount Vernon, Decr 15th 1773.

Had I not expected to have acknowledged the rect of your obliging favor of Septemr last by the return of Mr Custis I shou’d not have remained silent ’till now. The pleasure which I received from your favourable account of this young Gentleman’s conduct at College cou’d only have been increased by his continuance at that place, & in the same pursuits—But this is at an end, and I am obliged to yield, contrary to my judgement, & much against my wishes, to a kind of necessity, of permitting him, to engage soon in a new scene of Life, which I think he would be much fitter for, some time hence, than now. This being the case, however, I have to thank you for your polite attention to him, whilst in New York, at the same time I inform you that I have requested the favor of Doctr Cooper to reward every

Gentlen whose attention was bestow’d on him, in an ample manner. As Mr Custis will write to you himself by this conveyance, respecting his private concerns in New York, I have no occasion to add anything on that score; but should business or inclination ever bring you to this Government, permit me to say, that I shall think myself very happy in seeing you at this place, being Sir, Your mst Obt humble Servt

G: Washington

